Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, the language “the thumb panel” lacks a proper antecedent basis.  
Claim 17 defines a thumb panel embedded in the stem portion.  However, claim 17 depends from claim 11 and claim 11 previously defines a thumb panel integrally coupled to the top portion.  It is unclear if the thumb panel of claim 17 is further defining the thumb panel as recited in claim 11 or is defining an additional panel for the golf tee.  It is noted that examination of claim 17 was completed assuming that claims 11 and 17 refer to the same thumb panel for the stem portion.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ubelhor (D924,348).  Regarding claim 1, Ubelhor discloses a combined golf tee, divot repair tool and groove cleaner.  Note Figure 2 and the examiner’s notations identifying the top portion, stem and bottom portion of the golf tee.
 
    PNG
    media_image1.png
    703
    499
    media_image1.png
    Greyscale
 
The top portion is shown as comprising a ball positioning element that is configured to receive a golf ball thereon.  The stem portion defines an elongated body with a first end connected to the top portion and a second end connected to the bottom portion.  The bottom portion is shown in Figures 2 and 3 in a blade shape with a thickest part where the bottom portion connects to the stem portion and narrows as the bottom portion extends further away from the top portion.  The pointed end is configured to position the golf tee into the ground.  
	Regarding claims 3 and 4, note Figures 2 and 3 of Ubelhor showing the blade shape as a fork blade design with two forks.  
	Regarding claim 5, note Figure 3 showing the blade design for the bottom portion as increasing in size towards the stem portion.  This increase in size defines an enlarged blade design.  
	Regarding claim 6, note Figures 2 and 3 of Ubelhor and the examiner’s notations identifying a stem portion that is cylindrical in shape.    
Regarding claim 8, note Figure 2 and the examiner’s notations identifying a panel that is integrally coupled to the top portion and below the ball positioning element.  The panel is inherently capable of engaging a thumb of a user for a gripping position for placing the golf tee for play.  It is noted that this limitation relates to the intended use of the panel.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the panel of Ubelhor is inherently capable of engaging a user’s thumb for placement of the tee and thus, the panel of Ubelhor meets the claim limitation.  
Regarding claim 10, the bottom portion of Ubelhor is inherently capable of repairing divots.  Further, note the claim stating that the tool is a divot repair tool.  
Regarding claim 11, note the rejections of claims 1 and 8 as these claims recite substantially identical limitations. 
Regarding claims 13-15 and 19, note the rejections of claims 3-5 and 10, respectively, as these claims recite substantially identical limitations.  
Regarding claim 17, insofar as this claim may be understood, Ubelhor anticipates the claim limitations by providing a panel that is inherently capable of receiving the user’s thumb as a gripping position for placing the golf tee for play.  Further, note Figure 2 showing the thumb panel embedded in the stem portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ubelhor (D924,348) in view of Mizohata (6,224,500).  Regarding claims 2 and 12, the top portion of Ubelhor provides a cup for receiving the golf ball thereon.  This cup defines an air launch design (e.g., the golf ball is launched in the air after contact with a golf club head).  However, Ubelhor lacks the teaching for the top portion to comprise through holes as recited.  
Mizohata reveals that it is known in the art of golf tees to provide a top portion that receives the golf ball thereon with through holes (106).  Note Figure 1, column 1, lines 45-55 and column 3, lines 3-46 disclosing the through holes and stating that the holes permit the conservation of materials used to form the top portion.  It would have been obvious to one of ordinary skill in the art to provide the top portion of Ubelhor with the through holes of Mizohata in order to reduce the amount of required material for forming the top portion of the tee.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ubelhor (D924,348) in view of Martin (4,516,773).  Regarding claims 7 and 16, Ubelhor lacks the teaching for the top portion to comprise three ball positioning elements as recited.  Martin reveals that it is known in the art of golf tees to form the ball positioning element as three projections (11a, 11b, 11c).  Note Figure 5 and column 3, lines 28-42 disclosing that providing three projections for the ball supporting element reduces manufacturing costs.  It would have been obvious to one of ordinary skill in the art to form the top portion of Ubelhor with three ball positioning elements instead of the cup configuration in order to reduce manufacturing costs for the tee.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ubelhor (D924,348) in view of Martin (4,516,773) and Jones (D861,100).  Regarding claim 9, Ubelhor reveals a panel in his golf tee construction that is capable of engaging a user’s thumb.  Note the examiner’s notations on Figure 2 of Ubelhor above.  Regarding the limitation for the panel to be cylindrical in cross-section, attention is directed to Figure 2 of Ubelhor and Figure 2 of Jones.  Both references teach golf tees comprising a top portion connected to a bottom portion through a stem portion.  The stem portion in both references comprise panels of different shapes.  Thus, these references teach to one of ordinary skill in the art that it is known in the art of golf tees comprising a stem portion with a forked portion extending therefrom to form the panel of the stem portion in various shapes.  It would have been obvious to one of ordinary skill in the art to form the panel of Ubelhor in various shapes such as a cylinder in order to provide various designs for the golf tee.  It is noted that this modification is an obvious change in shape lacking a showing of significance for the particular shape and because it appears that the shapes as taught by Ubelhor and Jones would accomplish similar purposes.  For example, the shapes of Ubelhor and Jones are equally capable of functioning as a panel for the user to place their thumb in order to place the golf tee for play.    Note MPEP 2144.04(I) and 2144.04(IV)(B).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ubelhor (D924,348) in view of Jones (D861,100).  Regarding claim 18, Ubelhor reveals a panel in his golf tee construction that is capable of engaging a user’s thumb.  Note the examiner’s notations on Figure 2 of Ubelhor above.  Regarding the limitation for the panel to be cylindrical in cross-section, attention is directed to Figure 2 of Ubelhor and Figure 2 of Jones.  Both references teach golf tees comprising a top portion connected to a bottom portion through a stem portion.  The stem portion in both references comprise panels of different shapes.  Thus, these references teach to one of ordinary skill in the art that it is known in the art of golf tees comprising a stem portion with a forked portion extending therefrom to form the panel of the stem portion in various shapes.  It would have been obvious to one of ordinary skill in the art to form the panel of Ubelhor in various shapes such as a cylinder in order to provide various designs for the golf tee.  It is noted that this modification is an obvious change in shape lacking a showing of significance for the particular shape and because it appears that the shapes as taught by Ubelhor and Jones would accomplish similar purposes.  For example, the shapes of Ubelhor and Jones are equally capable of functioning as a panel for the user to place their thumb in order to place the golf tee for play.  Note MPEP 2144.04(I) and 2144.04(IV)(B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711